Decision filed May 8, 1935 [ante, p. -], amended to read as follows: Judgment affirmed, with costs. Appeal by defendants Harris dismissed, with costs. All concur, Crosby, J., in result on the ground that the plaintiff failed to establish negligence on the part of the defendant corporation although there was a demise to it, except Thompson, J., who dissents as to the affirmance of the judgment only and votes for reversal on the law and for the granting of a new trial on the sole ground that the charter party imports a demise.